 

 

Case Ci?-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 1 of 42

EXHIBIT 9

 

 
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 2 of 42

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MADISON MECHANICAL, INC., et al.,

Plaintiffs, Civil Action No.: 1:17-cv-01357-GLR
vs.
Judge George Levi Russell, II

TWIN CITY FIRE INSURANCE CO,, et
al,

Defendants.

 

 

DEFENDANT TWIN CITY’S DISCLOSURE OF EXPERT TESTIMONY

Pursuant to Federal Rule 26(a)(2) and the Scheduling Order entered in this matter,
Defendant Twin City Fire Insurance Co. (“Twin City”) hereby discloses the following expert
witness who may be called to testify at the time of trial:

1. Larry Goanos

Andros Risk Services LLC

50 Grand Tour

Highlands, NJ 07732
Mr. Goanos will testify concerning the matters set forth in the attached report. His opinions and the
bases and reasons for them are set forth in the attached report along with his resume. This designation
represents a broad summary of the opinions of Mr. Goanos. He reserves the right to modify,
amend, and/or supplement his opinions as further information about the case is made available to
him. Twin City will produce Mr. Goanos for deposition at a mutually convenient time.

Twin City reserves the right to call any expert witness identified by any other party to this

litigation. Twin City reserves the right to supplement this designation if any additional

information is received, after the depositions of fact and/or expert witnesses.
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 3 of 42

Dated: June 14, 2019 Respectfully submitted,

By:/s/ Charles C. Lemley
Charles C. Lemley
clemley@wileyrein.com
D. Md. Bar No. 15205
WILEY REIN LLP
1776 K Street, NW
Washington, DC 20006
Telephone: (202) 719-7000
Facsimile: (202) 719-7049

Attorney for Defendant Twin City Fire
Insurance Company.
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 4 of 42

CERTIFICATE OF SERVICE
I hereby certify that on the 14th of June 2019, a true and correct copy of the foregoing was

transmitted via electronic mail to the following counsel:

Gary R. Jones

Charles I. Joseph

Danielle M. Vranian

Baxter, Baker, Sidle, Conn & Jones, P.A.
120 East Baltimore Street, Suite 2100
Baltimore, Maryland 21202

Counsel for Plaintiffs

Timothy Maloney

Joseph M. Creed

Alyse L. Prawde

Joseph. Greenwald and Laake, PA
6404 Ivy Lane, Suite 400
Greenbelt, MD 20770

Counsel for Defendant Robert Buczkowski

/s/ Charles C. Lemley
Charles C. Lemley
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 5 of 42

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MADISON MECHANICAL, INC., ET Civil Action No, 1:17-cv-
AL., 01357-GLR

Plaintiffs,

Judge George Levi Russell,
v. Ill

THE HARTFORD FINANCIAL
PRODUCTS,
ET AL.,

Defendants.

 

 

EXPERT WITNESS REPORT OF LARRY GOANOS

I, Larry Goanos, report as follows:

1. [have been retained as an expert witness for Defendant, Twin City Fire
Insurance Company, in the lawsuit styled as Madison Mechanical, Inc. et al.,
v. The Hartford Financial Products, et al., Civil Action No. 1:17-cv-01357-
GLR, pending in the United States District Court for the District of
Maryland (the “Captioned Lawsuit”).

QUALIFICATIONS
2. Asummary of my educational background, qualifications, publications, and

professional experience is contained in my curriculum vitae, which is
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 6 of 42

attached hereto as Exhibit 1 and incorporated herein by reference as though
fully set forth at length.

3. I began in the insurance industry in 1989 as an attorney practicing insurance
law, I worked at law firms in New York City (D’ Amato & Lynch) and
Boston (Parker, Coulter, Daley & White) for five years, handling various
insurance matters, with an emphasis on coverage issues relating to claims. I
represented clients such as AIG, Chubb, CNA, Reliance, Aetna/ERMA,
Zurich, CIGNA, RLI, Western World and various Lloyd’s of London
syndicates, among others.

4, In 1994, I became the Chief Underwriting Officer of the Financial
Institutions Group of AIG subsidiary National Union Fire Insurance
Company of Pittsburgh, Pa. (“National Union”). In that capacity, I was
responsible for, among other things, drafting and editing primary and excess
insurance policies, including Directors & Officers Liability (or “D&O”)
Insurance policies and Errors & Omissions (or “E&O”) Insurance policies,
applications, endorsements, letters of intent and warranty letters; training
underwriters on various aspects of insurance underwriting and claims;
negotiating coverage and pricing with insurance brokers and insureds; and
working with National Union’s Claims Department to help resolve complex

claim issues.

Ce
Expert Witness Report of Larry GoanosPage 2
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 7 of 42

5, In 1996, I became an insurance broker with Marsh USA (as it was then
called), one of the world’s largest insurance brokerages, in its San Francisco,
California office. In that capacity, as a licensed California insurance broker,
I handled a wide variety of insurance placements. My duties included
assessing client needs, soliciting quotes, negotiating terms and pricing with
carriers, and structuring complex insurance programs. I worked on some of
the largest accounts in the San Francisco office, including Bank of America,
Wells Fargo, E*Trade, AmeriTrade, Chevron, Union Bank of California,
and Stanford University. I was also a Claims Advocate at Marsh, in which
capacity I worked with Marsh clients throughout the Western United States
by explaining the claims process, analyzing the merits of individual claims,
and assisting in the negotiation of coverage with insurers.

6. In 1998, I returned to AIG, where I became the Executive Vice President of
National Union’s Financial Institutions Group, performing many of the
duties that I previously had handled for AIG, including drafting policy
wordings and working with its Claims Department to resolve difficult
claims. I also assumed greater responsibility for strengthening client and
broker relations and ensuring that the group met its financial goals.
Additionally, I represented National Union at speaking engagements on

various insurance topics throughout the United States.

Expert Witness Report of Larry GoanosPage 3
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 8 of 42

7, In 2002, I became a Senior Vice President of ACE USA’s Professional Risk
Group. I supervised all management liability (D&O and related products)
underwriting for ACE USA, as well as professional liability (E&O)
underwriting for financial institutions. In this capacity, I was responsible for
overseeing day-to-day operations, including negotiating policy wordings;
drafting and editing primary and excess policies; drafting applications,
endorsements, letters of intent and warranty letters; training underwriters on
various aspects of insurance underwriting and claims; representing ACE
USA at speaking engagements throughout the country; and working with
ACE’s Claims Department to help resolve complex claims.

8. In 2005, I returned to Marsh at its New York City headquarters. I obtained
my New York State Property and Casualty Insurance Broker’s License and
became a Managing Director, working with large clients nationwide on a
variety of professional lines insurance matters.

9. In 2007, I became the President of Professional Indemnity Agency, Inc.
(“PIA”), a wholly owned underwriting subsidiary of HCC Insurance
Holdings, Inc. (wow known as Tokio Marine HCC). In this role, I oversaw
the day-to-day operations of the entire subsidiary, including the Claims and

Underwriting units. PIA underwrote a wide variety of insurance policies.

 

Expert Witness Report of Larry GoanosPage 4
10.

11.

12.

Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 9 of 42

In 2008, I authored a book, “Claims Made and Reported: A Journey
Through D&O, E&O and Other Professional Lines of Insurance,” [New
York: Soho Publishing, 2008; 376 pages]. I interviewed over 400
individuals about various aspects of the insurance industry while performing
research for the book. To date, approximately 3,000 copies have been sold
and the book has been translated into Japanese and published in Japan.
Claims Made and Reported has received praise from many insurance
industry senior executives, including Warren Buffett.

In 2010, I founded Andros Risk Services, LLC, an independent insurance
consulting firm. Among other services that I perform are: 1) Drafting
policies for insurance carriers; 2) Providing training to insurance company
Claims and Underwriting units, insurance brokerages, other insurance
consultants, and law firms; 3) Acting as an outsourced insurance risk
manager; 4) Conducting audits of insurance underwriting and claims
operations; 5) Acting as an insurance coverage arbitrator; and 5) Serving as
an expert witness in insurance disputes.

In 2014, I authored a book titled “D&O 101: Understanding Directors and
Officers Liability Insurance — A Holistic Approach,” [San Diego: Wells
Media, 2014, 214 pages]. This book discusses technical coverage aspects of

Directors and Officers Liability Insurance and was praised by many

 

Expert Witness Report of Larry GoanosPage 5
13.

14.

15.

Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 10 of 42

insurance industry veterans, including, as with my first book, Warren
Buffett. It is the best-selling book in its publisher’s history.

I was the Dean of The School of Professional Lines Claims within the
Claims College sponsored by The Claims and Litigation Management
Alliance (“The CLM”) from July of 2012 until September of 2015. The
Claims College offers courses on best practices in claims handling for
insurance professionals and attorneys. I designed Claims courses with my
executive committee (comprised of senior claims executives from major
carriers). I also taught, and still teach, classes to a student body consisting of
Claims professionals from a wide array of carriers, as well as in-house and
outside counsel. The CLM, arguably the insurance industry’s leading
claims-focused organization, has a membership comprised of more than
40,000 individuals, 2,000 law firms and 800 insurance companies.

I became the president and chief underwriting officer of APRI Group, Inc. in
September 2015. APRI Group, Inc. was an independent managing general
underwriter (MGU) that acted as an outsourced underwriting arm of
insurance carriers. It ceased operations in October 2016.

To summarize: I have over 30 years of insurance industry experience as: 1)
An outside attorney representing a variety of carriers in claims matters; 2)

An insurance company senior manager overseeing claims and underwriting

Expert Witness Report of Larry GoanosPage 6
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 11 of 42

units; 3) An insurance broker (formerly licensed in California and New
York) representing client companies of all sizes; 4) An independent
insurance consultant providing services to insurance carriers, insurance
brokerages and other clients; 5) Dean of a school dedicated to teaching best
practices in claims handling; and 6) The president of two companies
underwriting insurance on behalf of insurers.
STATEMENT OF COMPENSATION
16. 1am being compensated at a rate of $800 per hour ($560 per hour for travel
time) and my compensation is not contingent in any way on the outcome of
this matter.
PUBLICATIONS AND PRIOR TESTIMONY
17. A listing of insurance publications that I have authored during the previous
10 years, as well as a listing of my testimony as an expert witness in the last
4 years, is attached as Exhibit 2 of this report.
MATERIALS REVIEWED
18. [have reviewed the materials listed in the attached Exhibit 3 of this report.
FACTUAL BACKGROUND
19. Madison Mechanical, Inc. (“MMI”) purchased insurance from Twin City
Fire Insurance Company (“Twin City) through Private Choice Encore!!

Policy No. 42 KB 0256935-15 effective for the period from May 1, 2015 to

 

Expert Witness Report of Larry GoanosPage 7
20.

21.

22.

Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 12 of 42

May 1, 2016 (the “Policy”). The Policy carries a $2 million limit of liability
for claims covered under the Directors, Officers and Entity Liability section,
subject to a $10,000 self-insured retention. The retention is increased to
$15,000 for claims covered under the Policy’s Employment Practices
Liability section.

Franey Muha Alliant Insurance Services served as MMI’s broker in
connection with procuring the Policy. According to the plaintiffs’ expert,
Franey Muha Alliant Insurance Services at the relevant time was, and
continues to be, a part of Alliant Insurance Services, Inc. (“Alliant”).

The Policy’s Header, on page 1 of 3 of the Declarations, identifies the
issuing company of the Policy as “TWIN CITY FIRE INSURANCE CO.
INDIANAPOLIS, IN 46268-0930 a stock insurance company, herein called
the Insurer.”

The Policy’s preamble at the top of the Declarations Page says, in part, in
boldfaced type: “... NOTICE OF A CLAIM MUST BE GIVEN TO THE
INSURER AS SOON AS PRACTICABLE AFTER A NOTICE
MANAGER BECOMES AWARE OF SUCH CLAIM, BUT IN NO
EVENT LATER THAN SIXTY (60) CALENDAR DAYS AFTER THE

TERMINATION OF THE POLICY PERIOD, OR ANY EXTENDED

 

Expert Witness Report of Larry GoanosPage 8
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 13 of 42

REPORTING PERIOD.” [Note: Except where otherwise stated, all
boldfaced type in this report appears as such in the Policy.]
23. Item 9 of the Policy’s Declarations sets forth the following:

Address for Notices to Insurer: For Claims Other than Kidnap and
Ransom/Extortion:

The Hartford
Claims Department

Hartford Financial Products
277 Park Ave., 15" Floor
New York, New York 10172

24. Item 9 of the Policy’s Declarations also states that all other non-Claim
notices are also to be sent directly to The Hartford but directed to its Product
Services Department at the same New York address.

25. The Policy’s COMMON TERMS AND CONDITIONS, in Section VIII,
NOTICE OF CLAIM, states that “Solely with respect to all Liability
Coverage Parts:

(A) As a condition precedent to coverage under this Policy, the
Insureds shall give the Insurer written notice of any Claim as
soon as practicable after a Notice Manager becomes aware of
such Claim...”

(B) If, during the Policy Period, the Insureds become aware of a
Wrongful Act that may reasonably be expected to give rise to a

Claim, and, if written notice of such Wrongful Act is given to
the Insurer during the Policy Period...

 

Expert Witness Report of Larry GoanosPage 9
26.

27.

28.

29,

30.

Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 14 of 42

The Policy’s COMMON TERMS AND CONDITIONS in Section XHI.
CANCELLATION, states in section (B) that “....the Insureds may cancel
this Policy by sending written notice of cancellation to the Insurer.”
The Policy’s COMMON TERMS AND CONDITIONS in Section XIV.
CHANGES IN EXPOSURE, directs the Insureds to notify the Insurer of
certain developments with respect to changes in control of the company or
the creation or acquisition of new subsidiaries.
The Policy's COMMON TERMS AND CONDITIONS in Section XXII.
ENTIRE AGREEMENT, states that:
This Policy, including the Declarations, Common Terms and
Conditions, included Coverage Part(s), Application and any
written endorsements attached hereto, constitute the entire
agreement between the Insureds and the Insurer relating to this
insurance.
The Policy’s COMMON TERMS AND CONDITIONS in Section XXII.
NOTICES, states that:

(C) All notices to the Insurer shall be sent to the address specified in
ITEM 9 of the Declarations. Any such notice shall be effective
upon receipt by the Insurer at such address.

And, finally, with respect to all notices of any kind, the Policy’s
Endorsement No. 13 amends all notification provisions in the Policy by

reiterating the New York, New York physical mailing address while also

providing supplemental options for transmitting notices of Claim via

 

Expert Witness Report of Larry GoanosPage 10
31.

32.

33.

34.

Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 15 of 42

facsimile or email. Each of these options, as with all notice provisions
appearing elsewhere in the Policy, state that notice must be given to the
Insurer. There is no option for the Insured to provide valid notice under the
Policy to any person or entity other than the Insurer.

By letter to certain owners and executives of MMI dated November 11,
2015, an attorney representing Robert Buczkowski, who was then a part
owner and the chief financial officer of MMI, made allegations of improper
activities by MMI and its executives. The letter demanded that the recipients
cease and desist their alleged wrongful acts.

It is my understanding that the Plaintiffs now assert that the November 11,
2015 letter (the “Claim Letter’) constituted a Claim under the Policy.

MMI subsequently forwarded the Claim Letter to Mr. William Franey, who,
according to the plaintiffs’ expert, was MMI’s point of contact at Alliant, but
neither MMI nor Alliant forwarded the Claim Letter to Twin City.

Twin City did not receive notice of the Claim Letter until counsel for MMI
sent to Twin City a copy of a complaint against MMI, which described the
Claim Letter, at the address specified in the Policy via overnight letter dated

July 28, 2016.

 

Expert Witness Report of Larry GoanosPage 11
35.

36.

37.

Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 16 of 42

ISSUE AND OPINION
Issue: Does an insurance broker’s receipt of notice of a claim or a potential
claim from its client, the insured, constitute valid notice of claim to an
insurance carrier under professional lines insurance policies according to
insurance industry custom and practice?
Opinion: No, it absolutely does not.
I have been extensively involved with professional lines insurance products,
including D&O Insurance, since 1989. I have been a coverage attorney, a
senior underwriting manager, an insurance broker and the president of both a
managing general agency and a managing general underwriter. I was also
the dean of an organization dedicated to teaching best practices in claims
handling.
In all my years of dealing with professional lines insurance, I cannot recall a
single instance of an insurance broker being authorized to accept notice of
claim from its client in lieu of such notice being provided directly to the
insurance carrier under a policy.
Before I expound upon that point further, I think it is critical to understand
the difference between an insurance agent and an insurance broker,
particularly in the context of procuring professional lines insurance like the

Hartford Financial Products Policy at issue here.

 

Expert Witness Report of Larry GoanosPage 12
38.

39.

40.

4.

42.

Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 17 of 42

An insurance agent is a true agent of an insurance carrier. Agents typically
are authorized to rate up policies (that is, determine the premiums and other
policy features), issue binders and policies, collect premiums and receive
notice of claims on behalf of the carrier (such notices to be timely forwarded
to the carrier itself).
The loyalty of insurance agents always lies first with the carrier, not the
insured and agents act with the carrier’s best interests as their first priority.
An insurance broker, on the other hand, is not authorized to act on behalf of
an insurance carrier for the most part. The broker’s loyalties lie with the
insured — which is the client who hired him.
Brokers, especially with respect to professional lines insurance, are typically
only authorized to collect premiums and remit them in a timely manner to
the carrier.
In my book “D&O 101 — Understanding Directors & Officers Liability
Insurance — A Holistic Approach,” (Wells Media 2014), I make this
observation about insurance brokers,
An Insurance Broker’s primary loyalty lies with the client, not the
carrier (as opposed to an Insurance Agent, defined above), and it is
almost never authorized to perform any functions on the insurance

carrier’s behalf other than collect premiums from the insured and
remit them to the carrier and, sometimes, perform tasks like issuing

certificates of insurance. (pages 177-178)

 

Expert Witness Report of Larry GoanosPage 13
43.

44,

45,

Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 18 of 42

There are several reasons as to why insurance carriers do not allow brokers
to accept notices of claims on their behalf. Before I go further, however, it is
important to note that insurance brokers do routinely receive notice of claims
from their clients, however, that does not qualify as valid notice to a carrier.
Rather, the broker, in order to discharge its duties appropriately, must
forward such notice of claim to the insurance carrier on behalf of the insured
client.

A broker’s receipt of notice of claim from its client does not constitute
notice to the carrier under any professional lines insurance policy that I have
ever seen.

One of the main reasons that carriers do not allow notice to a broker to
constitute notice to the carrier is that in some states insurance law dictates
that a carrier must issue a claim acknowledgement letter, and sometimes a
coverage letter, within a prescribed period of time. Permitting the broker to
accept notice of claims or potential claims on behalf of the insurer would be
problematic because the carrier would be subjecting its ability to comply
with applicable insurance laws to the broker’s determination regarding
whether, when, and how to forward such notices to the carrier - a decision
that the broker is obligated to make in the best interests of the insured, to

whom the broker owes its loyalty.

 

Expert Witness Report of Larry GoanosPage 14
46.

47.

48.

49,

Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 19 of 42

If the broker decided that the insured’s interests would best be served by
withholding or delaying notice to the carrier, the insurer might be unable to
discharge its duties under the law.

If a broker failed to forward a claim notice to a carrier for a prolonged period
of time, for whatever reason, intentional or not, the carrier could be subject
to fines, penalties, bad-faith lawsuits and, possibly, the loss of important
policy defenses to the late-reported claim. And, in the worst-case scenario,
maybe even suspension of its license to write business in a state. No carrier
wants to subject itself to penalties such as this based on the vagaries of
whether a broker reports a claim in a timely manner.

Further, many insurers purchase reinsurance to protect themselves against
excessive losses from claims. Reinsurers normally impose strict claim
reporting guidelines — just as primary carriers do. Should a broker delay the
reporting of a claim to the appropriate carrier, that carrier could lose critical
reinsurance protection resulting from its own late reporting of the claim to
its reinsurers due to the broker’s error.

Insurers also regularly perform actuarial reviews of their books of business
in order to determine adequate rates to charge based on claims activity and
other factors. If insurance brokers were to be in possession of untold

numbers of valid claims notices at any given time, it would subvert the

 

Expert Witness Report of Larry GoanosPage 15
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 20 of 42

actuarial process. Insurance company personnel would have to call every
office of every broker that they do business with to learn of any outstanding
claims that had not yet been reported to the carrier. And if brokers
determined in the best interest of the insured not to forward certain
documents to the carrier, the carrier would be deemed to have possession of
documents of which it was entirely unaware.

50.The plaintiffs’ expert witness states in his report that providing notice to a
broker makes sense because the carrier’s address might change during the
policy period. This reasoning, to me, is absurd. First, why would the carrier
be any more likely to change addresses than the broker? Second, many
policies, including the Policy in question here, provide email and facsimile
contact information as well as physical addresses. I also feel compelled to
note that I have never heard of a reputable insurance carrier moving its
office without providing for the forwarding of mail and proper notice to all
of its insureds and brokers of its new address.

51. And, finally, having worked for the world’s largest insurance brokerage for
four years, and having managed the underwriting of E&O insurance for
many insurance brokers, I know that brokers fear E&O lawsuits. By
agreeing to accept claim notices on behalf of insurers, brokers would be

opening themselves up to a whole world of potential E&O claims from

 

Expert Witness Report of Larry GoanosPage 16
52.

53.

Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 21 of 42

carriers for reporting notices late, or losing notices, or reporting claims in
some deficient manner (e.g. omitting critical claim documents or sending
them to the wrong contact person).

The plaintiffs’ expert also references a 2001 contract between Twin City and
Franey Parr & Muha, Inc., which is cited as the predecessor of Franey Muha
Alliant Insurance Services, Inc., which at the relevant time was, and
continues to be, part of Alliant. The plaintiffs’ expert uses this 2001 contract
to buttress his specious argument that notice to Mr. Franey and Alliant was
enough to qualify as notice to Twin City. I disagree for two reasons. First,
MMI entered into a valid and binding contact, the Policy, directly with Twin
City. The Policy sets forth the terms and conditions of the agreement
between MMI and Twin City and how coverage operates. In particular, it
sets forth clearly and repeatedly where notice of claims or potential claims
will be sent, and it emphasizes the importance of providing proper and
timely notice of these coverage-triggering events.

No other agreement, including any agreement between Twin City and
Franey Parr & Muha, Inc., is relevant to the workings of the Policy. Every
instance in the Policy where the giving of notice by the insured is
referenced, as cited above, states that such notice must be given to the

insurer. And, again, the Policy provides a physical mailing address, an email

 

Expert Witness Report of Larry GoanosPage 17
54.

55.

56.

Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 22 of 42

address and a facsimile number for contacting Twin City. Nowhere at all is
notice to the broker referenced.

Second, the agreement between Twin City and Franey Parr & Muha, Inc.
does not support the Plaintiffs’ position. Contrary to the plaintiffs’ expert’s
opinion, it is my understanding that the Hartford Financial Products
Addendum (“HFP Addendum”) was in force and applicable at all relevant
times to the extent that Franey Parr & Muha, Inc. or Alliant solicited
applications for Hartford Financial Products policies like the Policy. The
HFP Addendum states explicitly what I explained above - that the broker
never had authority to accept notices of claims on behalf of Twin City.
Even without the HFP Addendum, however, my opinion would be the same.
Although the agreement is identified as an “agency” agreement, it does not
make Mr. Franey or Alliant the “agent” of the carrier. In the context of
professional lines, and more specifically claims-made insurance, the
ordinary and customary duties of an entity like Franey Parr & Muha, Inc. or
Alliant would never include accepting notice of claims on behalf of the
carrier.

In addition, looking at it from the perspective of MMI, the insured, it is pure
nonsense to suggest that the agreement between Twin City and Franey Parr

& Muha, Inc. could in any way affect the insured’s obligation to provide

 

Expert Witness Report of Larry GoanosPage 18
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 23 of 42

notice of claim to Twin City. As is always the case, in my experience, the
insured here received a copy of the Policy, which is the agreement setting
forth its contractual rights and responsibilities, but it was not given a copy of
the agreement between Twin City and Franey Parr & Muha, Inc. - nor would
it ever be. To permit a document that the insured has never seen to alter the
rights and obligations set forth in its insurance policy would be untenable.

57, Insummation, Mr. Franey and Alliant were not authorized to receive notices
of claims under the Policy on behalf of Twin City. Nor would any broker in
professional lines insurance be authorized to do so. Indeed, in more than 30
years of experience with professional lines insurance like the Policy, I have
never seen, heard of, or been made aware of a single instance in which a
broker like Mr. Franey or Alliant was authorized to accept notice of claims
on the carrier’s behalf. Such an arrangement, if it existed, would be the

opposite of ordinary and customary.

The opinions above are my own, arrived at after a review of materials
provided to me and with the benefit of my more than 30 years of experience in the
insurance industry. I reserve the right to modify this report, if warranted, by my

receipt of additional facts and information.

 

Expert Witness Report of Larry GoanosPage 19
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 24 of 42
Larry Goanos

Highlands, New Jersey

Date: June 14, 2019

 

Expert Witness Report of Larry GoanosPage 20
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 25 of 42

EXHIBIT 1
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 26 of 42

Andros
Risk Services LLC

Larry Goanos
Andros Risk Services LLC
lgoanos@androsriskservices.com
(917) 716.3964

Overview of Andros Risk Services Expert Witness Capabilities

Andros Risk Services (ARS) provides consulting and expert witness services in a wide varicty of
insurance matters, including those involving claims handling, underwriting, insurance broker
negligence and insurance coverage issues. The company boasts a high success rate for a simple
reason: ARS only accepts cases that have merit. ARS conducts a thorough initial review of
relevant materials (e.g. applicable insurance policies, coverage correspondence, pleadings, etc.)
before deciding whether to accept an engagement. If ARS determines that it is not in agreement
with the prospective client’s position(s), it provides a detailed explanation of the case’s strengths
and weaknesses. Larry Goanos of ARS has never been disqualified as an expert witness in more
than 140 matters in state and federal courts and arbitration tribunals nationwide.

Among representative work:

>

Vy

ARS acted as the sole D&O expert for one of America’s largest telecommunications
companies in a lawsuit in which it was awarded $48 million in attorneys’ fees from a
group of insurance carriers

ARS testified in California state court on behalf of three insurance carriers in a D&O
coverage matter decided in their favor, saving $30 million in limits

ARS testified for two days at an arbitration on behalf of a policyholder who was awarded
full policy limits from two carriers in a Broker/Dealer E&O Insurance coverage dispute
ARS provided deposition testimony and a written report in a California state court matter
which resulted in a verdict for its client, an insurance carrier, allowing the carrier to
recoup over $4 million in unwarranted defense cost payments due to an application
misrepresentation

ARS wrote a report and testified in federal court on behalf of an insurance brokerage that
won a complete defense verdict in a broker negligence lawsuit

ARS wrote two reports and testified at deposition on behalf of a policyholder’s
bankruptcy estate in a negligence lawsuit against a major imsurance broker, resulting in a
settlement of over $4 million being paid to ARS’s client

ARS wrote a report and testified at deposition on behalf of an insurance carrier which
won a complete defense verdict at arbitration against a policyholder seeking recovery of
more than $4 million

Attorney references available from leading U.S. law firms.
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 27 of 42

Larry Goanos

50 Grand Tour

Highlands, NJ 07732
917.716.3964
lgoanos@androsriskservices.com

 

Expert Qualifications: I have served as an expert witness in more than 140 state
and federal cases and arbitrations throughout the U.S. since becoming an
independent insurance consultant in 2010. I have written two books on insurance
and more than 90 expert witness reports. I have been deposed as an expert more
than 15 times and have testified in U.S. Federal Court and California State Court.
My insurer clients have included Zurich, CNA, Allied World, The Hartford, AXA
XL, Travelers, AIG, Progressive, Endurance, Starr, Everest, Scottsdale, Axis and
other major carriers. I have also done expert and consulting work for many
policyholders, including Verizon Communications, J.P. Morgan Chase, Pfizer,
EMC, First Horizon, IMG, Wellmark Blue Cross/Blue Shield and
LifeLock/Symantec. I have never been disqualified as an expert witness. I have
also served as an arbitrator in an insurance coverage dispute.

Founder and CEO

Andros Risk Services, LLC
Highlands, NJ

November 2010 to Present

Founder of insurance consulting firm specializing in all aspects of professional lines
insurance. Among services offered: review and analysis of insurance program coverage
and structure; risk analysis; claims advocacy; claims and underwriting portfolio audits
and analysis; training of underwriters, brokers and attorneys im various insurance
products; drafting of policies and applications; assistance in conducting RFPs;
performing reinsurance audits; and providing expert witness services.

President and Chief Underwriting Officer
APRI Group, Inc.

Red Bank, NJ
September 2015 to November 2016

Managed day-to-day functions of an insurance managing general agency (MGA)
specializing in professional lines insurance. Products underwritten included Lawyers
Professional Liability (LPL), Fidelity Bonds and Cyber Insurance. Had responsibility for
all aspects of the business, including negotiating underwriting guidelines and coverage

2
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 28 of 42

terms with carriers, drafting insurance policy janguage and managing relationships with
brokers and carriers. APRI Group was a licensed Lloyd’s coverholder and was authorized
to do business in all 50 states.

Dean

The CLM Claims College — School of Professional Lines
New York, NY

July 2012 to September 2015

Served as Dean of an educational organization dedicated to teaching insurance
professionals best practices in every aspect of insurance claims handling. Played major
role in creating and refining curriculum that focused on, among other things, drafting

optimal coverage letters, mapping resolution strategies, avoiding allegations of bad faith
claims handling and negotiating settlements. Worked with senior Claims managers from

leading insurance carriers to create the foremost claims educational organization in the
insurance industry.

President and Chief Marketing Officer

Professional Indemnity Agency

(An underwriting subsidiary of HCC Insurance Holdings/Houston Casualty)
Mt. Kisco, NY

March 2007 to June 2009

Managed $350 millien gross written premium (GWP) subsidiary of HCC Insurance
Holdings, Inc. Primary lines of business included Directors & Officers Liability Insurance,
Employment Practices Liability Insurance, Fidelity Bonds, Kidnap & Ransom coverage and
over 200 classes of Miscellaneous Professional Liability MPL/E&O) Insurance.
Responsible for all aspects of subsidiary, including underwriting, claims, human resources
and other administrative/operational functions.

Managing Director

Marsh USA

New York, NY — June 2005 to March 2007

San Francisco, CA — November 1996 to November 1998

Financial Institutions National Practice Leader for Marsh's FINPRO (Financial and
Professional) unit. Oversaw client relationships and coordinated new business initiatives
with financial institution clients throughout the country. Served as a national resource on
professional lines issues for all Marsh offices. Also worked with Marsh counterparts
overseas on Various international issues.
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 29 of 42

Senior Vice President
ACE USA

New York, NY

April 2002 to June 2005

Managed ACE USA's Professional Risk's Management Liability and Financial Institutions
Professional Liability unit on a day-to-day basis. Insureds ranged from the largest Fortune
500 companies to smaller, privately-held organizations. Grew the group over three years
from seven underwriters and $14 million in GWP to approximately 35 underwriters and over
$300 million in GWP. Was told at first annual review: "We gave you the keys to a jalopy,
and you took it out on the highway and turned it into a sports car." Also responsible for a
number of other duties, including drafting policy language, negotiating policy terms and
conditions, training underwriters and working with the Claims Department to help resolve
complex claims.

Executive Vice President
Chief Underwriting Officer
National Union Fire Insurance Company of Pittsburgh, Pa. (AIG)

Financial Institutions Group
New York, NY — January 1994 to November 1996; November 1998 to April 2002

Number-two person in $350 million-plus GWP Financial Institutions Group at National
Union. Duties performed included overseeing all underwriting activities, managing broker
and insured relationships, reviewing, drafting and approving policy and endorsement
language, developing new products, training and managing approximately 70 underwriters
nationwide, working with the Claims Department to help resolve complex claims, and
speaking at industry conferences throughout the country. Awarded SICO status at AIG, a
prestigious designation reserved for approximately 400 of the company’s 80,000 employees
at the time.

Practiced insurance law from 1989 to 1993 at law firms in New York (D’Amato & Lynch) and
Boston (Parker, Coulter, Daley & White.) Coverage and litigation matters.

Education

Boston College Law School
Newton Centre, MA
Juris Doctor 1987, Cum Laude

Villanova University
Villanova, PA.
BA, Political Science, 1984; Cum Laude
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 30 of 42

Publications
Books

Author, D&O 101: Understanding Directors and Officers Liability Insurance — A Holistic
Approach (Wells Media: San Diego 2014; 214 pages), The biggest-selling book in its
publisher’s history, D&O 101 provides an in-depth view of Directors and Officers Liability
Insurance in a textbook-like manner that is infused with real-world war stories from the author’s

many years in the insurance industry.

Warren Buffett said of D&O 101: "You write prose with great skill and I imagine you do the
same when you write D&O policies... Congratulations on another terrific book."

Author, Claims Made & Reported: A Journey Through D&O, E&O and Other
Professional Lines of Insurance (Soho Publishing: New York 2008; 376 pages). Translated
into Japanese and released in Japan in hard-copy and e-book form in November 2011. Claims
Made & Reported has sold over 3,000 copies and has generated more than $85,000 in donations
to five charities.

Warren Buffett said of Claims Made and Reported: "/ enjoyed it thoroughly. The section
about 9/11 was particularly moving...I hope our insurance managers got copies as I know they
would enjoy it as I did. It deserves accolades."

Risk & Insurance Magazine, in a June 2009 review, said of Claims Made & Reported: “Jn
the final analysis, Goanos has written a book that will matter to the professional lines
community. From the industry's struggle to survive in the early days, to the launch of new
products to fill the needs of evolving industries, to the lives lost nearly a decade ago on that
ghastly September morning, Goanos has done his part to shed more light on the hundreds of
people involved with professional lines insurance, who they are and what they do."

Other
Author of numerous articles published in a variety of insurance industry periodicals.

Speaker and moderator on various panels nationwide at events sponsored by groups such as
the Risk and Insurance Management Society (RIMS), the Professional Liability Underwriting
Society (PLUS), the American Bankers Association (ABA), the Defense Research Institute
(DRD, the CPCU Society, The Claims and Litigation Management Alliance (CLM) and the
California State Bar Association.
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 31 of 42

Formerly a licensed insurance broker, originally in New York and California and then in all
50 U.S. states. Was licensed to practice law in New York, New Jersey and Massachusetts before
retiring from active practice to pursue insurance career.
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 32 of 42

EXHIBIT 2
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 33 of 42

 

 

LARRY GOANOS

INSURANCE PUBLICATIONS AND PRIOR EXPERT TESTIMONY

 

INSURANCE PUBLICATIONS

Books

D&O 101: Understanding Directors and Officers Liability Insurance —- A
Holistic Approach (Wells Media: San Diego 2014; 214 pages).

Claims Made & Reported: A Journey Through D&O, E&O and Other
Professional Lines of Insurance (Soho Publishing: New York 2008; 376

pages).

Articles

"AmWINS Insurance O&A: Coverage Letters - What Are They and
How Should They Be Handled?" AmWINS Client Advisory, May
2013; www.amwins.com

"California Employers: Be Aware (and Beware!) of Employment Law
Changes in 2013," AmWINS Client Advisory, February 2013;
www.amwins.com

"Worth Investigating: D&O Insurance Coverage for Costs Arising
from Investigations, Part 2," AmWINS Client Advisory, December
2012; www.amwins.com

"Worth Investigating: D&O Insurance Coverage for Costs Arising
from Investigations,” AmWINS Client Advisory, November 2012;
www.amwins.com

"D&O Insurance for Healthcare Organizations: Our Prescription for
Better Coverage, Part 2," AmWINS Client Advisory, October 2012;
www.amwins.com

"D&O Insurance for Healthcare Organizations: Our Prescription for
Better Coverage," AmWINS Client Advisory, September 2012;
www.amwins.com

"D&O Policy Definitions: Don't Overlook These Critical Terms, Part
2" AMWINS Client Advisory, July 2012; www.amwins.com

"D&O Policy Definitions: Don't Overlook These Critical Terms,"
AmWINS Client Advisory, June 2012; www.amwins.com
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 34 of 42

e "Tuning Up Your Client's D&O Policy, Part 2," AmWINS Client
Advisory, May 2012; www.amwins.com

e "Tuning Up Your Client's D&O Policy," AmWINS Client Advisory,
April 2012; www.amwins.com

¢ "Unlocking Dodd-Frank's Insurance Opportunities," AmWINS Client
Advisory, February 2012; www.amwins.com

e "Independent Directors’ Liability Insurance: An Overview," AmWINS
Client Advisory, January 2012; www.amwins.com

e "What is Severability and Why is it Important?" AmWINS Client
Advisory, December 2011; www.amwins.com

e "What is a Warranty Letter and Why is My Client Being Asked to Sign
One?" AmWINS Client Advisory, November 2011;
www.amwins.com

e "How to Soften the Insured vs. Insured Exclusion in Your Client's
D&O Policy," AMWINS Client Advisory, October 2011;
www.amwins.com

e "Ten Years Later" [A September 11th Retrospective] Advisen
(www.advisen.com), September 10, 2011

° "Key Considerations for Placing E&O Coverage," AmWINS Client
Advisory, September 2011; www.amwins.com

e "Navigating the Tricky Waters of EPL Claims Reporting," AmWINS
Client Advisory, August 2011; www.amwins.com

e "M&A Insurance; A Unique Solution for Helping a Client Through a
Merger or Acquisition," AmWINS Client Advisory, July 2011;
www.amwins.com

e "Important Insurance Considerations When Performing Due
Diligence for Clients," AmWINS Client Advisory, June 2011;
www.amwins.com

e "Essential Considerations When Buying D&O Run-Off Coverage,"
AmWINS Client Advisory, May 2011; www.amwins.com

e "Excess D&O Follow Form Coverage: Does It Really Follow Form?"
AmWINS Client Advisory, April 2011; www.amwins.com

e "Dealing With Insurer Litigation Guidelines: Best Practices,"
AmWINS Client Advisory, April 2011; www.amwins.com
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 35 of 42

PRIOR EXPERT TESTIMONY

1. I was deposed on August 1, 2011 as an expert witness for the defense
in the matter styled as The Upper Deck Company and The Upper
Deck Company, Inc. v. Endurance American Specialty Insurance
Company and Does 1 Through 10 which was pending in the United

States District Court for the Southern District of California.

2. I was deposed on October 2, 2013 as an expert witness for the plaintiff
in the matter styled as Talmer Bancorp y. Gardiner Allen DeRoberts
Insurance, LLC, which was pending in the Court of Common Pleas
for Trumbull County, Ohio (Case No.: 2012 CV 00445).

 

3. I was deposed on October 10, 2013 as an expert witness for defendant
Everest National Insurance Company in the matter styled as
Association of California Water Agencies Joint Powers Insurance
Authority, et al., v. The Insurance Company of the State of
Pennsylvania, et al., which is pending in the United States District
Court for the Central District of California, Southern Division (Case
No.: 8:11-CV-01124-CIC).

4. I was deposed on November 15, 2013 as an expert witness for
plaintiffs First Horizon National Corporation, FTN Financial
Securities Corporation and First Tennessee Bank National Association
in the matter styled as First Horizon National Corporation, etal. v.

Certain Underwriters at Lloyd’s, et al. which was pending in the
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 36 of 42

United States District Court for the Western District of Tennessee,

Western Division (Case No. 11-2608).

5. I testified in an arbitration proceeding on March 17" and 18", 2014 as
an expert witness for the Pacific West Securities, Inc. and the Kim
Creditors in the matter styled as Endurance American Specialty
Insurance Company and Illinois Union Insurance Company vs. Pacific
West Securities, Inc. and Kim Creditors which was pending before an
International Arbitration Tribunal of the International Centre for

Dispute Resolution, Case Number 50-20-1200-0143.

6. I was deposed as an expert for the defense on June 12, 2014 in the
lawsuit styled as Northeast Utilities Service Company and the
Connecticut Power and Light Company vs. St. Paul Fire and Marine
Insurance Company and Utica Mutual Insurance Company, Case No.
3:08-CV-01673 (CSH) in the United States District Court for the

District of Connecticut.

7. I was deposed on September 13, 2014 as an expert witness for
defendant Continental Casualty Company (CNA) in the arbitration
styled as Chatham Capital Holdings, Inc. vs. Continental Casualty
Company (CNA) AAA Case No. 13 195 Y 02652 13 (Hearing Locale:
New York, New York).

8. I was deposed on September 23, 2014 as an expert for the plaintiffs in
the lawsuit styled as JP Morgan Chase & Co., et al., v. Indian Harbor
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 37 of 42

Insurance Company, et al., Index No. 603766/08, Supreme Court of
the State of New York, New York County.

9. I testified at trial as an expert for the defense on March 20, 2015 in the
lawsuit styled as Northeast Utilities Service Company and the
Connecticut Power and Light Company vs. St. Paul Fire and Marine
Insurance Company and Utica Mutual Insurance Company, Case No.
3:08-CV-01673 (CSH) in the United States District Court for the

District of Connecticut.

10. I was deposed on July 29, 2015 as an expert for the plaintiffs in the
lawsuit styled as Timbervest , et al. vs. J. Smith Lanier & Company,
Civil Action File No. 2014CV248420, pending in the Superior Court
of Fulton County in the State of Georgia.

11. I was deposed on April 25, 2016 as an expert for the plaintiffs in the
lawsuit styled as Verizon Communications, Inc., Verizon Financial
Services, LLC and GTE Corporation vs. Illinois National Insurance
Company, et al. Case No. N14C-06-048-WCC (CCLD) pending in

the Superior Court of Delaware in and for New Castle County.

12. I was deposed on January 24, 2017 as an expert for the plaintiffs in
the lawsuit styled as First Horizon National Corporation and First
Tennessee Bank National Association vs. Houston Casualty
Company, Federal Insurance Company, XL Specialty Insurance
Company, Alterrra America Insurance Company, Axis Insurance

Company, National Union Fire Insurance Company of Pittsburgh, Pa.,
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 38 of 42

RSUI Indemnity Company and Everest National Insurance Company,
Civil Action No. 2:15-cv-2235, pending in the United States District

Court for the Western District of Tennessee.

13. I was deposed on September 13, 2017 as an expert for the plaintiff in
the lawsuit styled as LifeLock, Inc. vs. ACE American Insurance
Company, et al., Case No.: CV 2015-013959, pending in the Superior
Court of Arizona, in and for the County of Maricopa.

14. I was deposed on November 13, 2017 as an expert for the defendant
in Interstate Fire & Casualty Company, Personally and as Subrogee
and/or Assignee of Kluger, Peretz, Kaplan & Berlin, P.L., vs. Axis
Surplus Insurance Company, Case No. 2012-35828-CA-01 (31), in
the Circuit Court of the 11" Judicial Circuit in and for Miami-Dade

County, Florida.

15, I was deposed on January 16, 2018 as an expert for three defendant
insurance companies (Old Republic Insurance Company, RLI
Insurance Company and Allied World Assurance Company, Inc.) in
Onyx Pharmaceuticals, Inc. v. Old Republic Insurance Co., RLI
Insurance Company, Allied World Assurance Company (U.S.) Inc.

and Berkeley Insurance Company, Case No. CIV 538248 in the
Superior Court of the State of California, County of San Mateo.

16. I was deposed on June 28, 2018 as an expert for the plaintiffs in
Michael I. Goldberg, not individually but as Liquidating Trustee of
the Rothstein Rosenfeldt Adler, P.A. Liquidating Trust, Robert C.

Furr, not individually but as Chapter 7 Trustee of the estate of Banyon
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 39 of 42

1030-32, LLC and as the Chapter 7 Trustee of the Estate of Banyon
Income Fund, LP v. Aon Risk Services Northeast, Inc., Case No.:
1:13-cv-21653-KMW in the United States District Court for the

Southern District of Florida (Miami Division).

17. I testified at trial on August 30, 2018 as an expert for three defendant
insurance companies (Old Republic Insurance Company, RLI
Insurance Company and Allied World Assurance Company, Inc.) in
Onyx Pharmaceuticals, Inc. v. Old Republic Insurance Co., RLI
Insurance Company, Allied World Assurance Company (U.S.) Inc.
and Berkeley Insurance Company, Case No. CIV 538248 in the
Superior Court of the State of California, County of San Mateo.

18. I was deposed on October 31, 2018 as an expert for the
defendant/counterclaim plaintiff in Allied World Surplus Lines
Insurance Company v. Richard J. Goettle, Inc., Civil Action No. 1:17-
cv-00670S-JD in the United States District Court for the Southern

District of Ohio, Western Division.

19. I was deposed on January 7, 2019 as an expert for the
plaintiff/counterclaim defendant in Scottsdale Insurance Company v.
CSC Agility Platform, Inc., fka ServiceMesh, Inc., Computer Sciences
Corporation and Eric Pulier, Case No.: 2:17-cv-07762-PSG (GJSx) in
the United States District Court for the Central District of California,

Western Division.

20, I was deposed on January 18, 2019 as an expert for the claimant in
the arbitration styled as Wind Point Partners VII-A, LP. as assignee of
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 40 of 42

Performance Optics. LCC v. Lexington Insurance Company, AAA

Case No. 01-17-0005-4347 (Hearing locale: New York, New York).

21. I was deposed on February 1, 2019 as an expert for the plaintiff in
Axis Surplus Insurance Company v. Aletheia Research and
Management, Inc. and Does 1 Through 10, Inclusive, Case No.
BC485198 in the Superior Court of the State of California, County of
Los Angeles.

22. I testified at an arbitration on March 20, 2019 as an expert for the
claimant in the arbitration styled as Wind Point Partners VII-A, LP, as
assignee of Performance Optics, LCC v. Lexington Insurance
Company, AAA Case No. 01-17-0005-4347 (Hearing locale: New
York, New York).

23. I was deposed on April 25, 2019 as an expert for the defendant in
Allied World Specialty Insurance Company F/K/A Darwin National
Assurance Company v. Independence Blue Cross, LLC, Civil Action
No. 2:17-cv-01463-JS in the United States District Court for the

Eastern District of Pennsylvania.

24. I was deposed on May 3, 2019 as an expert for the plaintiff in
Pharmacia Corporation N/K/A Pfizer Inc. v. Arch Specialty Insurance
Company, Twin City Fire Insurance Company and Liberty Mutual
Insurance Company, Civil Action No. 2:18-cv-00510-ES-MAH in the
United States District Court for the District of New Jersey.
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 41 of 42

EXHIBIT 3
Case 1:17-cv-01357-SAG Document 91-12 Filed 10/10/19 Page 42 of 42

EXHIBIT 3
Report of Larry Goanos

Plaintiffs’ Disclosure of Expert Testimony

Plaintiffs’ Expert Report of James Marshall Jr.

e May 2015 — May 2016 Policy

e 2001 Contract between Hartford and Franey Parr & Muha Inc.

Signed Alliant Amendatory Endorsement

Signed Franey Termination Agreement

Madison Mechanical’s Complaint (5/17/17)

e Twin City’s Answer and Counterclaim (6/8/17)

e Madison Mechanical’s Motion for Partial Summary Judgment (7/27/17)

e Twin City’s Cross-Motion for Summary Judgment and Opposition to
Plaintiffs’ Motion for Partial Summary Judgment (8/31/17)

e Madison Mechanical’s Reply (10/12/17)

Twin City’s Reply (11/2/17)

e Court’s Memorandum Order on Plaintiffs’ Motion to Dismiss Counterclaim

and Motion for Partial Summary Judgment, and Twin City’s Cross-Motion

for Summary Judgment (3/30/18)

Twin City’s Motion for Entry of Judgment (11/7/18)

Madison Mechanical’s Opposition to Twin City’s Motion for Entry of

Judgment (12/14/18)

e Twin City’s Reply (12/28/18)

e Court’s Order Denying Motion for Entry of Judgment (2/8/19)

e Madison Mechanical’s Complaint and Prayer for Jury Trial, Circuit Court
for Prince George’s County (7/27/18)

e D&O 101: Understanding Directors and Officers Liability Insurance—A

Holistic Approach (Wells Media: San Diego 2014; 214 pages).
